Citation Nr: 0839771	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-02 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hand 
arthritis.

2.  Entitlement to service connection for cervical spine 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is necessary prior 
to analyzing the veteran's service connection claims for 
bilateral hand and cervical spine arthritis.  

The veteran served in the United States Public Health Service 
as a surgeon.  He contends that while in service he developed 
rheumatoid arthritis in his hands, which he treated himself, 
and that his condition has since spread, resulting in his 
current bilateral hand and cervical spine disabilities.  

The veteran's entrance physical examination notes no joint 
pain or swelling; however, the veteran's separation 
examination report notes non-tender fusiform swelling of his 
proximal interphalangeal joints and mild joint deformity, 
which was possibly early rheumatoid arthritis.  Additionally, 
in his separation self-report of medical history, the veteran 
affirmed having swollen or painful joints; arthritis or 
rheumatism; and a bone, joint, or other deformity.  The 
veteran also noted that he had a 3+ positive rheumatoid 
arthritis test while in service, and this information is 
verified by an August 1969 Department of Health, Education, 
and Welfare memorandum.   

The only post-service medical records currently associated 
with the veteran's claims file are two letters from his 
private treating physicians, which note that the veteran 
currently has cervical degenerative disc disease and a 
tremor, twitching, and grip weakness in his left hand.  The 
claims file contains two releases submitted by the veteran 
allowing the RO to request his treatment records from these 
two physicians; however, a review of the veteran's claims 
file does not reveal any attempts by the RO to obtain these 
records.  This should be accomplished, as the records may 
reflect information regarding the onset and etiology of the 
veteran's disabilities. 

Moreover, in a correspondence received by the RO in April 
2006, the veteran reported that he had been receiving Social 
Security Administration (SSA) disability  benefits for the 
past five years.  While the claims file contains a SSA 
Inquiry reflecting that the veteran is receiving SSA 
benefits, the SSA records pertinent to the veteran's 
disability claims are not currently associated with his 
claims file.   These SSA records should be obtained as they 
may be relevant to the veteran's VA claims.

Finally, the veteran should be scheduled for a VA examination 
in order to determine whether his current disabilities are 
attributable to a disability that began in service.

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.

2.  With any necessary assistance from the 
veteran, the RO should obtain the 
veteran's private treatment records from 
Dr. Brian L. Gimmett, of Voorhees, New 
Jersey since 1983 and Dr. Paul D. 
Croissant of Pontiac, Michigan since 1998.

3.  Once the requested development is 
accomplished, schedule the veteran for an 
appropriate VA examination to determine 
the nature of his bilateral hand and 
cervical spine disabilities.  The examiner 
should also be provided with the veteran's 
claims file and asked to fully review it 
and then address whether the veteran's 
current disabilities are attributable to 
any disability that began in service.  Any 
conclusion reached should be supported by 
a full rationale.

4. When the development requested has been 
completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

